Citation Nr: 0403819	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claim on appeal.

As a procedural matter, it appears that the veteran attempted 
to raise claims of entitlement to service connection for a 
left knee disorder and for a low back disorder as secondary 
to his service-connected right knee disability by 
correspondence dated in September 2000, and for a total 
disability rating by correspondence dated in December 1998.  
If he desires to pursue these claims, he should do so with 
specificity at the RO.  In addition, it appears that there 
has been some confusion on whether he has appointed a 
representative.  After a careful review of the claims file, 
the Board finds that there is no representative currently 
listed.  If the veteran desires to appoint a representative, 
he may do so at any time.  

After a review of the claims file, the Board finds that a 
remand is in order.  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran contends, in essence, that his service-connected 
right knee disability is worse that currently evaluated.  He 
has maintained that he has received treatment at the 
Birmingham VA Medical Center; however it does not appear that 
those records are associated with the claims file.  In 
addition, he claimed that he had received recent private 
medical care and those records should also be obtained.  
Further, it has been many years since a VA examination was 
undertaken.  In view of the veteran's on-going complaints, 
the medical evidence received to date, the contentions 
advanced, and the posture of the case at this time, the Board 
finds that additional development in this area is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify all medical care provider who 
have treated him for knee problems in the 
recent past.  He should also be requested 
to provide any evidence in his possession 
that pertains to the claim.  Whether or 
not the veteran responds, obtain 
outpatient treatment records related to 
the claims on appeal from the VAMC in 
Birmingham, Alabama, for the period from 
September 1999 to the present. 

2.  If the veteran reports that he has 
received private medical care for his 
right knee disability, those records 
should be associated with the claims 
file.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the right knee, and 
describe symptoms exhibited by the 
veteran to include any ankylosis, 
recurrent subluxation, lateral 
instability, limitation of motion due to 
pain on use, weakness, excess 
fatigability, and/or incoordination.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


